PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/156,651
Filing Date: 16 Jan 2014
Appellant(s): Avramova et al.



__________________
Kristin L. Stoll-DeBell (Reg. No. 43,164)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/10/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant has argued with the rejection of Claims 1-20 under 35 U.S.C. §
103(a) as being unpatentable over Kankainen (U.S. Publ. No. 2011/0137561) in view of Poirier et al. (U.S. Publ. No. 2011/0314049) and further in view of Takenaka (U.S. Publ. No. 2004/0215388) by setting forth arguments as addressed below.

I.	The Appellant’s position on claims 1, 9, and 16 that “Kankainen teach away from a "set of geographically-tagged images,"…Kankainen fails to teach or suggest, at least, "accessing a set of geographically-tagged images associated with an entity of interest" and "generating, based on the set of geographically-tagged images, a set of locations from which to view the entity of interest," as recited by claim 1” (Pages 12 and 14 of the Appeal Brief).
	The Examiner respectfully disagrees.  Kankaninen discloses in paragraph [0022] "point of interest" specified by a user in an image while paragraphs [0023]-[0024] disclose entity of interest and its relationships between location-based entities in which "large amount of geographic or location relevant content (e.g., digital maps, 360° panoramic street-level views of various locations, points of interest searching and suggestions, geotagging, and navigation, etc.) can be accessed over the Internet, using computers, mobile devices, and other Internet connected devices ... "[0023]. Furthermore, Kankainen discloses paragraph [0052] discloses generating or retrieving augmented view from the database.  
The Examiner points that the claimed limitations "generating, based on the set of geographically-tagged images, a set of locations from which to view the entity of interest," are taught by prior art Poirer.  Poirier teaches in paragraph [0072] a method of assisting a user on where to take a picture in which "the instructions can be generated based on a comparison between the signature and metadata associated with the image 13 chosen and the query photograph 12 (analogous to determining a relationship). If the chosen image contains GPS information, the system 8 can indicate to the user on a local map 60 where the model picture was taken. The generator may also provide directions to go to the location in which the target photograph 1 should be taken according to the model photograph (analogous to location-based entities with the entity of interest)" and paragraphs [0087]-[0088] categorization techniques and assisting a user by providing "instructions to the user as a suggestion to return to the landmark/scene at a specific time/date when weather conditions are forecasted to be improve".  Therefore, the combination of Kankainen, Poirier, and Takenaka disclosed the claimed limitations. In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).


The Examiner respectfully disagrees. The Examiner would like to point out that the specification of the instant application in paragraph [0006] states external factors of "the vantage point relationships can be also at the same time, a function of external factors such as time of the day, day of the week, season of the year (e.g., summer versus winter), weather conditions, traffic conditions, construction conditions, etc.". Poirier teaches in paragraph [0072] a method of assisting a user on where to take a picture as discussed above in Response to Arguments I.  Furthermore, paragraphs [0087]-[0088] of Poirier teach categorization techniques and assisting a user with instructions on when to return to a location based external factors, such as weather, a specific/date in which "instructions to the user as a suggestion to return to the landmark/scene at a specific time/date when weather conditions are forecasted to be improve". Therefore, Poirier teaches “a relationship condition relating to one or more external factors that indicate the location is an identified location from which to view the entity of interest if the one or more external factors are present”.

III.	The Appellant argues that regarding claims 1, 9, and 16 that “Takenaka fails to teach or suggest, at least, "an identified location from which to view the entity of interest vantage-point information comprising one or more locations of the set of locations from which to view the entity of interest," as recited by claim 1” (Page 14 of the Appeal Brief).
The Examiner respectfully disagrees. In addition to as discussed above in Response to Argument II, Takenaka teaches in paragraphs [0048]-[0049] a method of searching scenic route where "searching for the scenic route, the following can be listed, i.e., a noted place of cherry blossoms in spring, a route extending along coasts in summer, a noted place of red leaves in autumn, a noted place of snow scene in winter, a scenic route running through a place where an event will be taken place on Saturdays, Sundays, and holidays, a noted place where one can see the rising sun in the morning, a well-shaded place in the noon, a place where one can see the beautiful sunset in the evening, a place where one can see the beautiful night scene at night ... ". Therefore, Takenaka teaches the method of searching for scenic route to view the entity of interest with respect to vantage-point information and external factors, such as weather, season and time of day.

IV.	The Appellant argues “Kankainen, Poirier and Takenaka, Joshi fails to teach or suggest, at least, the above-identified limitations of claims 1, 9, and 16”(Page 15 of the Appeal Brief).
The Examiner respectfully disagrees. Prior art Joshi was not applied in rejecting claims 1, 9, or 16.  The Examiner points to the Response to Arguments I, II, and III above.

Respectfully submitted,
/LIN LIN M HTAY/Examiner, Art Unit 2153                
                                                                                                                                                                                        Conferees:

Alford Kindred
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
Ryan Stiglic 
/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.